Title: Abigail Adams’ Directions Concerning Their Massachusetts Houses and Farms, [ca. 17 June 1789]
From: Adams, Abigail
To: 


        
          [ca. 17 June 1789]
        
        Mr Bass is to pay 20 Dollors pr Year and the Taxes for one half the House and the whole, of the small garden this Rent is to be paid this Year in work to me or my order Pheby is to pay four dollors a year the year to commence from July 1.st 1789 Seven months she has lived in the House to be given to her— Mrs Palmer is to pay 15 dollors pr year She is to have what is now upon the Garden, the fruit excepted which is Leased to Brother Adams. Mrs Palmer is to have the potatoes planted behind the House. she is to have what wood remains in the Yard after mrs Brisler moves: during her stay the wood to be in common, 2 small plumb Trees near the House to go with the house The Horse Cart sadle Bridle—Farming utensals sledge to be deliverd to the dr
        memorandum
        Deacon Webb had two ox hides one cow one stear & two calf skins[.] of Him received one Side of Leather[.] mr marsh may have taken some uncertain
      